Per Curiam:
The application [by Albert T. Meyer] for patent here in issue relates to a composition for furnace lining ■capable of withstanding a high degree of heat without being chemically affected in the reduction of ores.
The three tribunals below were unanimous in holding that ■the invention is anticipated by a patent issued to applicant in ■1915; hence, to allow the claims of the present application Would amount to double patenting.
The ruling is clearly supported by the record, and the de*581cisión of the Commissioner of Patents is aflrmed, and the clerk is directed to certify these proceedings as by law required.

Affirmed.

A motion for rehearing was denied May 22, 1919.